      2:21-cv-01071-BHH-MHC           Date Filed 04/15/21     Entry Number 5        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

 Vera Middleton,                                 )
                                                 )
                        Plaintiff,               )
                                                 )          CASE NO.: 2:21-cv-1071-BHH-MHC
 v.                                              )
                                                 )
                                                            MONCKS CORNER POLICE
 Town of Moncks Corner, Moncks Corner            )
                                                           DEPARTMENT’S MOTION TO
 Police Department, Lee Zakis, individually,     )
                                                             DISMISS PURSUANT TO
 and Sean Baber, individually,                   )
                                                              RULE 12(B)(6) OF THE
                                                 )
                                                            FEDERAL RULES OF CIVIL
                        Defendants.              )
                                                 )               PROCEDURE
                                                 )
                                                 )
                                                 )

        NOW COMES the Defendant Town of Moncks Corner Police Department by and through

its undersigned counsel, who hereby brings the present Motion pursuant to 12(b)(6) of the Federal

Rules of Civil Procedure for an Order dismissing all state claims alleged by the Plaintiff against it

on the grounds that the Town of Moncks Corner Police Department is not a proper party capable

of being sued under the South Carolina Tort Claims Act, SC Code § 15-79-10, et seq.

        A supporting motion is not being filed herewith because the motion, as set forth in Local

Civil Rule 7.05 (D.S.C.), contains a full explanation of the grounds upon which relief is sought.

Local Civil Rule 7.04 (D.S.C).

              BACKGROUND AND RELEVANT PROCEDURAL HISTORY


        On March 29, 2021, the Plaintiff, Vera Middleton, filed this action against the Defendant

as well as others affiliated with the Town of Moncks Corner. The Plaintiff Complaint brings

various claims against the Town of Moncks Corner Police Department under the South Carolina

Tort Claims Act, SC Code § 15-79-10, including negligence, negligent hiring, invasion of privacy,

trespass, false imprisonment as well as assault and battery. More specifically, the Plaintiff alleges

                                                 1
   2:21-cv-01071-BHH-MHC             Date Filed 04/15/21       Entry Number 5       Page 2 of 3




that she was injured following a use of force that occurred on March 28, 2019 when two police

officers employed by the Town of Moncks Corner were in the process of serving a family court

custody Order at the Plaintiff’s residence. The Town of Moncks Corner, Officer Baber and Officer

Zakis are named as additional Defendants to the Plaintiff’s case and are prepared to file their

Answers to the Plaintiff’s allegation. Those Answers will acknowledge the Plaintiff’s state and

federal law claims, but will note that the Town of Moncks Corner is the more appropriate party for

responding to the Plaintiff’s state law causes of action.


                                      LEGAL STANDARD

       To survive a motion to dismiss under Rule 12 of the Federal Rules of Civil Procedure, “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007) (internal quotations

omitted). “When considering a Rule 12 motion to dismiss, the Court is required to accept the

allegations in the pleading as true, and draw all reasonable factual inferences in favor of the

Plaintiff.” Williams v. Dorchester Cty. Det. Ctr., 987 F. Supp. 2d 690, 695 (D.S.C. 2013).

Although the Court is charged with liberally construing a complaint filed by a pro se litigant, the

requirement of liberal construction does not mean the Court shall ignore a clear failure in the

pleading to allege facts which set forth a Federal claim, nor can the Court assume the existence of

a genuine issue of material fact where none exists. Weller v. Dep’t of Soc. Servs., 901 F. 2d 387

(4th Cir. 1990).


           Plaintiff’s state law claims are controlled by the South Carolina Tort Claims Act
           and the Moncks Corner Police Department is an improperly named Defendant




                                                  2
   2:21-cv-01071-BHH-MHC            Date Filed 04/15/21       Entry Number 5    Page 3 of 3




       The South Carolina Tort Claims Act (“SCTCA”) governs all tort claims in South Carolina

against governmental entities and is the exclusive civil remedy available in an action against a

governmental entity or its employees. See Murphy v. Richland Mem'l Hosp., 317 S.C. 560, 455

S.E. 2d 688 (1995). Pursuant to the SCTCA a “governmental entity" means the State and its

political subdivisions. See S.C. Code § 15-78-30(d). The SCTCA defines “political subdivisions”

to include municipalities, such as the Town of Moncks Corner. S.C. Code 15-78-30(h).

       Here, the Plaintiff is attempting to bring his state law claims against both the Town of

Moncks Corner as well as the Moncks Corner Police Department. The proper party for a claim

against a local police department is through the Town itself.        The Moncks Corner Police

Department is not a legally recognized entity capable of being sued. Because the Town is the

proper Defendant for purposes of Plaintiff’s SCTCA claim against its local police department, the

undersigned respectfully requests that the Court dismiss the Moncks Corner Police Department as

a named Defendant from this action.

       Respectfully submitted on this the 15th day of April, 2021.


                                      RICHARDSON, PLOWDEN & ROBINSON, P.A.


                                              /s/ Drew Hamilton Butler
                                              Drew Hamilton Butler (Federal ID No.: 8083)
                                              James E. Haarsgaard (Federal ID No.: 12298)
                                              235 MaGrath Darby Blvd., Suite 100
                                              Mount Pleasant, South Carolina 29464
                                              dbutler@richardsonplowden.com
                                              Phone: (843) 805-6550
                                              Fax: (843) 805-6599

                                              ATTORNEYS FOR DEFENDANTS




                                                 3
